Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 16/896,522 filed on June 9, 2020.


Claim Status
Claims 52-71 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,715,883. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims disclose generating a summary of a portion of a media asset, wherein based on a threshold length of the media asset, either a first or a second set of segments is used to create the summary.




























53. (New) The method of claim 52, wherein determining the length of the portion of the media asset further comprises: retrieving a start time and a stop time of the portion of the media asset; and determining, based on the start time and the stop time, the length of the portion of the media asset.












54. (New) The method of claim 52, further comprising generating the first summary of the portion of the media asset based on the first plurality of segment identifiers by: retrieving, for each segment identifier in the first plurality of segment identifiers, a link corresponding to a location of a segment; retrieving, using a respective link, each segment associated with the first plurality of segment identifiers; and generating the first summary by combining the retrieved segments in chronological order.

55. (New) The method of claim 52, further comprising generating the first summary of the portion of the media asset based on the first plurality of segment identifiers by: retrieving, for each segment identifier in the first plurality of segment identifiers, one or more start times and stop times each pair of 

56. (New) The method of claim 52, further comprising generating the summary of the portion of the media asset based on the first plurality of segment identifiers by: retrieving, for each segment identifier in the first plurality of segment identifiers, one or more start times and stop times each pair of a start time and a stop time corresponding to a segment; and storing both the missed portion of the media asset and the one or more start times and stop times.

57. (New) The method of claim 56, further comprising: retrieving the one or more start times and stop times in chronological order; 


58. (New) The method of claim 52, further comprising: retrieving the length of the media asset; and determining the threshold length based on the length of the media asset.

59. (New) The method of claim 52, wherein retrieving the first plurality of segment identifiers further comprises: transmitting a request that includes an instruction for receiving segment data for media asset summary segments that are associated with the portion of the media asset; and receiving in response to the request, the segment data for the media asset summary segments that are associated with the portion of the media asset.




60. (New) The method of claim 59, wherein receiving in response to the request, the segment data for the media asset summary segments that are associated with the portion of the media asset further comprises: determining a plurality of fields associated with the segment data; generating a data structure for the segment data, wherein the data structure includes the plurality of fields; and storing each field of the plurality of fields associated with the segment data in a corresponding field of the data structure.

61. (New) The method of claim 52, wherein the portion of the media asset is a missed portion of the media asset, the method further comprising: monitoring user interactions to detect when the user switches from the media asset while consuming the media asset; responsive to detecting the user switching from the media asset, storing a start time of 



62. (New) A system for generating a summary of a portion of a media asset, the system comprising: communications circuitry; and control circuitry configured to: determine a length of the portion of the media asset, wherein the portion is less than the entirety of the media asset; in response to determining that the length is greater than a threshold length: retrieve a first plurality of segment identifiers for media asset summary segments of a first importance; and cause to be displayed a first summary of the portion of the media asset based on the first plurality of segment identifiers, the first summary having a first length; and in response to determining 




























63. (New) The system of claim 62, wherein the control circuitry configured to determine the length of the portion of the media asset is further configured to: retrieve a start time and a stop time of the portion of the media asset; and determine, based on the start time and the 











64. (New) The system of claim 62, wherein the control circuitry is further configured to generate the first summary of the portion of the media asset based on the first plurality of segment identifiers by: retrieving, for each segment identifier in the first plurality of segment identifiers, a link corresponding to a location of a segment; retrieving, using a respective link, each segment associated with the first plurality of segment identifiers; and 

65. (New) The system of claim 62, wherein the control circuitry is further configured to generate the first summary of the portion of the media asset based on the first plurality of segment identifiers by: retrieving, for each segment identifier in the first plurality of segment identifiers, one or more start times and stop times each pair of start time and stop time corresponding to a segment; retrieving, from the media asset using the one or more start times and stop times, a plurality of segments for the summary; and generating the summary by combining the plurality of segments in chronological order.


66. (New) The system of claim 62, wherein the control circuitry is further configured to generate the summary of the portion of the media asset based on the first plurality of 

67. (New) The system of claim 66, wherein the control circuitry is further configured to: retrieve the one or more start times and stop times in chronological order; and play portions of the missed portion of the media asset in accordance with the one or more start times and stop times.


68. (New) The system of claim 62, wherein the control circuitry is further configured to: retrieve the length of the media asset; and determine the threshold length based on the length of the media asset.

69. (New) The system of claim 62, wherein the control circuitry configured to retrieve the first plurality of segment identifiers is further configured to: transmit a request that includes an instruction for receiving segment data for media asset summary segments that are associated with the portion of the media asset; and receive in response to the request, the segment data for the media asset summary segments that are associated with the portion of the media asset.





70. (New) The system of claim 69, wherein the control circuitry configured to receive in response to the request, the segment data for the media asset summary segments that are associated with the portion of the media asset is further configured to: determine a plurality 

71. (New) The system of claim 62, wherein the portion of the media asset is a missed portion of the media asset, and wherein the control circuitry is further configured to: monitor user interactions to detect when the user switches from the media asset while consuming the media asset; responsive to detecting the user switching from the media asset, store a start time of the portion; monitor user interactions to detect when the user switches back to the media asset; and responsive to detecting the user switching back to the media asset, store a stop time of the portion.


2. The method of claim 1, wherein retrieving, from the segment data, the first plurality of segment identifiers for media asset summary segments of the first importance comprises: comparing, for each summary segment within the segment data, a field that identifies an importance associated with the respective summary segment with a value representing a highest importance; generating, based on comparing, for each summary segment within the segment data, the field that identifies the importance associated with the respective summary segment with the value representing the highest importance, a set of segment identifies associated with the highest importance; and retrieving the set of segment identifiers.

3. The method of claim 2, wherein generating the summary of the missed portion of the media asset based on the first plurality of segment identifiers comprises: retrieving, for each segment identifier in the set, a link corresponding to a location of the segment; retrieving, using a respective link, each segment associated with the set of segment identifiers; and generating the summary by combining the retrieved segments in chronological order.


4. The method of claim 1, wherein generating the summary of the missed portion of the media asset based on the first plurality of segment identifiers comprises: retrieving, for each segment identifier in the first plurality of segment identifiers, one or more start times and stop times each pair of start time and stop time corresponding to a segment; retrieving, from the media asset using the one or more 

5. The method of claim 1, wherein generating the summary of the missed portion of the media asset based on the first plurality of segment identifiers comprises: retrieving, for each segment identifier in the first plurality of segment identifiers, one or more start times and stop times each pair of a start time and a stop time corresponding to a segment; and storing both the missed portion of the media asset and the one or more start times and stop times.

6. The method of claim 5, wherein generating for display the summary comprises: retrieving the one or more start times and stop times in chronological order; and playing portions of the missed portion of the media asset in 

7. The method of claim 1, further comprising: retrieving the length of the media asset; and determining the threshold length based on the length of the media asset.

8. The method of claim 1, wherein retrieving, from the segment data, the second plurality of segment identifiers for media asset summary segments of one of the first importance and the second importance comprises: retrieving the first plurality of segment identifiers; generating for each segment identifier in the first plurality of segment identifiers a set of other segment identifiers that are related to a respective segment; and selecting one or more segment identifiers from each set of other segment identifiers to be included in the second plurality of segment identifiers.



10. The method of claim 1, further comprising: determining that the media asset is part of a series of media assets; determining that the user has missed at least a portion of a previous episode of the series of media assets; and in response to determining that the user has missed at least a portion of the previous episode of the series of media assets: retrieving a data structure that stores summary segments for the previous episode of the series; selecting, from the data structure, 

11. A system for generating summaries for missed portions of media assets, the system comprising: communications circuitry; and control circuitry configured to: determine a portion of a media asset, wherein the portion is less than the entirety of the media asset, a user has missed by: monitor user interactions to detect when the user switches from the media asset while consuming the media asset; responsive to detecting the user switching from the media asset, store a start time of the portion; monitor user interactions to detect when the user switches back to the media asset; and responsive to detecting the user switching back to the media asset, store a stop time of the portion; retrieve the start time and the stop time of the determined portion of the 

12. The system of claim 11, wherein the control circuitry is configured, when retrieving, from the segment data, the first plurality of segment identifiers for media asset summary segments of the first importance, to: compare, for each summary segment within the segment data, a field that identifies an importance associated with the 

13. The system of claim 12, wherein the control circuitry is configured, when generating the summary of the missed portion of the media asset based on the first plurality of segment identifiers, to: retrieve, for each segment identifier in the set, a link corresponding to a location of the segment; retrieve, using a respective link, each segment associated with the set of segment identifiers; and generate the summary by combining the retrieved segments in chronological order.


14. The system of claim 11, wherein the control circuitry is configured, when generating the summary of the missed portion of the media asset based on the first plurality of segment identifiers, to: retrieve, for each segment identifier in the first plurality of segment identifiers, one or more start times and stop times each pair of start time and stop time corresponding to a segment; retrieve, from the media asset using the one or more start times and stop times, a plurality of segments for the summary; and generate the summary by combining the plurality of segments in chronological order.

15. The system of claim 11, wherein the control circuitry is configured, when generating the summary of the missed portion of the media asset based on the first plurality of segment identifiers, to: retrieve, for each segment identifier in the first plurality of segment identifiers, one or more start times 

16. The system of claim 15, wherein the control circuitry is configured, when generating for display the summary, to: retrieve the one or more start times and stop times in chronological order; and play portions of the missed portion of the media asset in accordance with the one or more start times and stop times.

17. The system of claim 11, wherein the control circuitry is further configured to: retrieve the length of the media asset; and determine the threshold length based on the length of the media asset.

18. The system of claim 11, wherein the control circuitry is configured, when 

19. The system of claim 11, wherein the control circuitry is configured, when receiving in response to the request, the segment data for the media asset summary segments that are associated with the media asset, to: determine a plurality of fields associated with the segment data; generate a data structure for the segment data, wherein the data structure includes the plurality of 


20. The system of claim 11, wherein the control circuitry is further configured to: determine that the media asset is part of a series of media assets; determine that the user has missed at least a portion of a previous episode of the series of media assets; and in response to determining that the user has missed at least a portion of the previous episode of the series of media assets: retrieve a data structure that stores summary segments for the previous episode of the series; select, from the data structure, segment identifiers that are related to summary segments of the first media asset that were selected for the summary; and add to the summary, the selected summary segments.




Conclusion
Claims 52-71 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.